Response to Amendment
The amendment filed February 07, 2022 has been entered. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed December 21, 2021. 
Claims 10, 14-18, 21, and 24 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claims 10 and 18 to include the allowable subject matter of previous claims 20 and 23, which the examiner indicated as allowable in the previous Non-Final Rejection filed December 21, 2021. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10 and its depending claims 14-17 and 21, the prior art fails to teach that the enlarged portion extends the entire length of at least one of the inlet portion and the outlet portion. While Huber (US 2009/0260949 A1) teaches (annotated Fig. 5 below): a cable transportation system with an enlarged portion that extends the entire length of at least one of the inlet portion and the outlet portion, the examiner finds no obvious reason to further modify the already modified guide orientation of Blengini to have the enlarged portion extend further into the inlet and outlet portions, which are also delimited upstream and downstream respectively by the uncoupling and coupling devices. Such a modification would require improper degree of hindsight reasoning.
Regarding claim 18 and its depending claim 24, the prior art fails to teach that the enlarged portion extends the entire length of at least one of the inlet portion and the outlet portion. While Huber (US 2009/0260949 A1) teaches (annotated Fig. 5 below): a cable transportation system with an enlarged portion that extends the entire length of at least one of the inlet portion and the outlet portion, the examiner finds no obvious reason to further modify the already modified guide orientation of Blengini to have the enlarged portion extend further into the inlet and outlet portions, which are also delimited upstream and downstream respectively by the uncoupling and coupling devices. Such a modification would require improper degree of hindsight reasoning.

    PNG
    media_image1.png
    605
    779
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617